Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement is made as of this 24th day of May, 2006 (this
“Agreement”), by and between ALTRIA CORPORATE SERVICES, INC. (f/k/a PHILIP
MORRIS MANAGEMENT CORP.), a New York corporation (“Seller”) and KRAFT FOODS
GLOBAL, INC. (“Buyer”), a Delaware corporation.

 

W I T N E S S E T H

 

WHEREAS, Seller owns the Property (as defined in Paragraph 1 below); and

 

WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase and accept from Seller, all of Seller’s rights, title and interests in
the Real Property and certain other property described herein on the terms and
conditions hereinafter set forth,

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, representations and warranties herein set forth, the parties hereto
hereby covenant and agree as follows:

 

1.             Purchase and Sale.  Seller hereby agrees to sell, assign, convey,
transfer and deliver and Buyer hereby agrees to purchase, accept and receive the
following property (collectively, the “Property”):

 

(a)           All of Seller’s right, title and interest in that certain real
estate commonly known as 50 New Commerce Boulevard and certain vacant land
across the street therefrom, 200 Stewart Road, and a 50’ wide parcel containing
approximately 61,795.66 square feet known as the UGI/Sugarnotch parcel, all of
which real estate is located in Wilkes Barre, Pennsylvania 18762 and legally
described on Exhibit A, attached hereto and incorporated herein by reference;
together with all improvements thereon; all systems, equipment, facilities,
fixtures, and conduits to provide fire protection, security, heat, exhaust,
ventilation, air conditioning, electrical power, light, plumbing, refrigeration,
gas, sewer and water thereto (including all replacements or additions thereto
between the date hereof and the Closing Date); all privi­leges, rights,
easements, hereditaments, and appur­tenances belonging or appertaining thereto;
and all right, title and interest of Seller in and to all streets, alleys,
passages and other rights-of-way included therein or adjacent thereto (“Real
Property”);

 

(b)           The personal property listed on Exhibit B (“Personal Property”);
and

 

(c)           Such other personal property located on the Real Property on the
date of Closing (“Other Personal Property”), but excluding the personal property
listed on Exhibit C.

 

1

--------------------------------------------------------------------------------


 

2.             Purchase Price and Other Payments.

 

(a)           The total purchase price for the Property shall be Nine Million
Three Hundred Thousand Dollars ($9,300,000.00) (the “Purchase Price”) and shall
be allocated as follows:

 

(i)            The purchase price for the Real Property shall be Eight Million
Dollars ($8,000,000.00), payable by wire transfer, at the consummation of the
transactions contemplated in Section 1 hereof (the “Closing”).

 

(ii)           The purchase price for the Personal Property and Other Personal
Property shall be One Million Three Hundred Thousand Dollars ($1,300,000.00),
payable by wire transfer, at the consummation of transactions contemplated in
Section 1 hereof.

 

(b)           Other payments shall be made to Buyer or Seller, as the case may
be as follows:

 

(i)            Real estate taxes shall be prorated as of the date of Closing,
with all such items through the date of Closing accruing to Seller.  Taxes shall
be prorated based on the most current available bill.  Special assessments, if
any, for work actually commenced or levied prior to the date of Closing shall be
paid by Seller.  All other special assessments or other charges shall be paid by
Buyer.

 

(ii)           Utility charges and deposits and all other items of accrued or
prepaid income and expenses customarily prorated on the transfer of properties
similar to the Real Property in the county in which the Real Property is located
shall be prorated on an accrual basis as of the Closing Date on the basis of the
most recent ascertainable amounts of or other reliable information in respect to
each such item of income and expense, and the net credit shall be paid, as
applicable, by Buyer in cash or by Seller as a credit against the Purchase Price
payable on the Closing Date .

 

3.             Buyer’s Conditions Precedent.  Buyer’s obligation to pay the
Purchase Price set forth in Section 1 and to conclude the purchase transaction
as set forth herein is subject to the fulfillment, of each of the following
conditions:

 

(a)           One or more inspections of the Property have been conducted,
including without limitation the auditing, sampling and testing for the presence
of any hazardous or solid waste or any other condition adversely affecting the
environment (including air, water, or soil), conducted by or on behalf of Buyer,
at Buyer’s expense, for the purpose of Buyer determining, in its sole judgment,
whether the Property, including without limitation its fire protection and other
systems, has any defects or conditions of any nature that, if not corrected,
repaired, replaced or repaired, would shorten or adversely affect the value,
utility, or useful life of the Property to Buyer.  The condition of the Property
on and as of Closing shall be substantially the same as that on the dates of
Buyer’s inspections.  Buyer has not and shall not cause any unreasonable
interference with the conduct of Seller’s business on the Property, and Buyer
shall repair all damage to the Property caused by Buyer, or its contractors or
agents.  Buyer shall indemnify and hold Seller harmless from any claim, loss,
cost, damage or expense arising from

 

2

--------------------------------------------------------------------------------


 

damage to the Property or from personal injuries to or death of any third person
arising from Buyer’s acts or omissions.

 

(b)           The representations and warranties made by Seller contained or
referenced in this Agreement shall be true and correct in all material respects
on the date hereof and on and as of the Closing as though made at that time.

 

4.             Title Evidence; Survey.

 

(a)           Seller has heretofore provided Buyer with commitment number
1170566BACPAO (the “Title Commitment”) from First American Insurance Company
(through E.W. Bilbow Abstract Company, a division thereof) (the “Title Company”)
to issue an owner’s policy of title insurance covering the Real Property in the
amount of the Purchase Price allocated to the Real Property, showing Seller as
owner of the Real Property in fee simple.  Buyer hereby agrees to take title to
the Real Property subject to the exceptions listed in the Title Commitment.

 

(b)           Seller has heretofore provided Buyer with a survey dated April 18,
2006 (“Survey”) of the Real Property prepared by Clough, Harbour & Associates
LLP in accordance with ALTA/ACSM standards (2005), including Table A items 1, 2,
3, 4, 6, ,7, 8, 9, 10, 11(a), 16 and 17.  Buyer hereby approves the Survey and
agrees to take title to the Real Property subject to the matters shown on the
Survey.

 

5.             Conveyance.

 

(a)           Upon Buyer’s payment of the Purchase Price, Seller shall convey
the Property to Buyer at Closing by special warranty deed and bill of sale, as
applicable, free and clear of all mortgages, liens, pledges, security interests
and encumbrances, except municipal and zoning ordinances, recorded easements for
public utilities serving the Real Property, recorded building and use
restrictions and covenants, taxes levied in the year of Closing, title
exceptions and survey matters permitted pursuant to Section 4 above, provided
none of the foregoing prohibit the current use of the Property, and all title
and survey matters concerning the 50’ wide parcel containing approximately
61,795.66 square feet known as the UGI/Sugarnotch parcel (“Permitted
Encumbrances”).  Seller shall further complete and execute all documents
necessary to record this conveyance.

 

(b)           At Closing, Seller shall execute and deliver to Buyer, or cause to
be executed and delivered to Buyer, all of the following (collectively,
“Seller’s Closing Documents”):

 

(1)           Deed.  Special Warranty Deed conveying to Buyer all of the Real
Property, free and clear of all encumbrances claimed by, through or under
Seller, except only the Permitted Encumbrances.

 

(2)           FIRPTA Affidavit.  An affidavit of non-foreign status properly
containing such information as is required by IRC Section 1445(b)(2) and its
regulations.

 

3

--------------------------------------------------------------------------------


 

(3)           Title-related Documents.  Such affidavits of Seller or other
documents as may be reasonably required by the Title Company to record the deed
and issue the Title Policy (as defined in subsection (8) below).

 

(4)           Certificate.  A certificate signed by an authorized agent of
Seller and dated as of the Closing Date reaffirming the truth, correctness, and
completeness of all of Seller’s representations and warranties under this
Agreement.

 

(5)           Files and Records.  Copies of files related to the Property in
Seller’s possession and located at the Real Property on the Closing Date.

 

(6)           Resolutions.  Corporate resolutions (or a secretary’s certificate)
of Seller in such form as may be reasonably satisfactory to the Title Company to
evidence Seller’s authority to transfer the Property.

 

(7)           Bill of Sale.  A bill of sale conveying all Personal Property and
Other Personal Property free and clear of all claims under or through Seller.

 

(8)           Title Policy.  A title policy conforming to the provisions of the
Title Commitment, together with the following endorsements (or the substantial,
local equivalent of such endorsements) to the extent that such endorsements are
customarily available in Pennsylvania (collectively, the “Title Policy”):  a
“gap” endorsement; an access endorsement; an ALTA 9 (owner’s) restrictions,
encroachments, minerals endorsement; and a zoning 3.1 (including parking)
endorsement.

 

(c)           At Closing, Buyer will execute and deliver to Seller, or cause to
be executed and delivered to Seller, all of the following (collectively,
“Buyer’s Closing Documents”):

 

(1)           Purchase Price.  The Purchase Price, plus or minus prorations and
other adjustments described in Sections 2(b)(i) - (ii), if any, by wire transfer
of immediately available funds.

 

(2)           Title Documents.  Such affidavits of Buyer or other documents as
may be reasonably required by the Title Company in order to record the deed and
issue the Title Policy.

 

(3)           Certificate.  A certificate signed by an authorized agent of Buyer
and dated as of the Closing Date reaffirming the truth, correctness, and
completeness of all Buyer’s representations and warranties under this Agreement.

 

(4)           Resolutions.  Corporate resolutions or a secretary’s certificate
of Buyer in such form as may be reasonably satisfactory to the Title Company to
evidence Buyer’s authority to carry out the transfer that is the subject of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)           At Closing, Seller and Buyer shall jointly execute and deliver the
following:

 

(1)           Closing Statement.  A closing and proration statement, prepared by
Seller and reasonably acceptable to Buyer.

 

(2)           Real Estate Transfer Returns.  Properly completed copies of any
real estate transfer return, gains tax form, or other documentation required in
Pennsylvania to transfer the Real Property or record any deed (if any).

 

(3)           Miscellaneous.  Such other documents, instruments, and affidavits
as shall be reasonably necessary to consummate the transaction contemplated by
this Agreement (including, without limitation, a written assignment conveying to
Buyer all of Seller’s right, title, and interest in and to any contract or
license concerning the Property that may freely be transferred without the
consent or approval of any third party).

 

6.             Closing.  This transaction is to be closed at the offices of the
Title Company in Kingston, Pennsylvania, on May 24, 2006 (“Closing Date”), or at
such other time or location as the parties may agree in writing.  Occupancy and
use of the Property shall be given to Buyer at Closing or at such other time and
subject to such terms and conditions as the parties may agree in writing.

 

Closing costs shall be allocated as follows:

 

(a)           Title Insurance.  Buyer shall pay the cost of the Title Policy.

 

(b)           Closing Fee.  Seller and Buyer will each pay one-half of any
reasonable and customary closing fee charged by the Title Company (including,
without limitation, any reasonable and customary fee for an escrow), if any.

 

(c)           Transfer and Sales Tax.  Seller and Buyer shall each pay one-half
of any real estate transfer fee, transfer tax, or other fee charged by any
pertinent governmental authority as an incident to transfer of title in the Real
Property.  Seller shall pay all sales taxes, if any, charged by any pertinent
governmental authority as an incident to transfer of title to the Personal
Property and Other Personal Property.

 

(d)           Recording Costs.  Seller shall pay the recording fees owing to
record any documents, other than the deed, necessary to secure issuance of the
Title Policy.  Buyer shall pay recording fees owing to record the deed.

 

(e)           Attorney’s Fees.  Each party shall pay its own attorneys fees.

 

(f)            Survey.  Buyer shall pay the cost of the Survey.

 

(g)           Other Costs.  All other costs shall be allocated in accordance
with the customs prevailing in similar transactions in Pennsylvania.

 

5

--------------------------------------------------------------------------------


 

7.             Representations and Warranties.

 

7.1           Seller hereby represents and warrants as of the date hereof:

 

(a)           Seller has the corporate power and authority to execute and
deliver this Agreement and as of Closing will have the corporate power and
authority to perform its obligations hereunder and to consummate the
transactions contemplated hereby;

 

(b)           This Agreement constitutes a valid and legally binding obligation
enforceable against Seller in accordance with the terms hereof, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws from time to time in effect affecting creditors’ rights
generally, or equitable principles of general application;

 

(c)           Seller is not obligated in any manner to pay any finder’s fee or
brokerage or similar commission in respect to the transactions contemplated by
this Agreement and has taken no action that would obligate Buyer to pay any such
fee or commission;

 

(d)           Seller has no notice or knowledge of any:  (1) planned or
commenced public improvements which may result in special assessments;
(2) planned public improvements which would materially affect the Real Property;
or (3) official written order requiring repair, alteration or correction of any
existing condition on the Real Property;

 

(e)           To the best of Seller’s knowledge, no consent, approval or
authorization of, or declaration or filing with, any governmental authority is
required for valid execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby; and

 

(f)            The Property will be sold “AS IS” with no warranties or
representations by Seller, whether express or implied.

 

7.2           Buyer hereby represents and warrants as follows:

 

(a)           Buyer has the corporate power and authority to execute and deliver
this Agreement and as of Closing will have the corporate power and authority to
perform its obligations hereunder and to consummate the transactions
contemplated hereby;

 

(b)           This Agreement constitutes a valid and legally binding obligation
enforceable against Buyer in accordance with the terms hereof, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws from time to time in effect affecting creditors’ rights
generally, or equitable principles of general application;

 

(c)           Buyer is not obligated in any manner to pay any finder’s fee or
brokerage or similar commission in respect to the transactions contemplated by
this Agreement and has taken no action that would obligate Seller to pay any
such fee or commission.

 

8.             Damage.  Prior to the Closing, if any part of the Property is
damaged in an amount of not more than One Million Dollars ($1,000,000.00),
Seller shall be obligated to repair

 

6

--------------------------------------------------------------------------------


 

or replace the same to equal or better condition than prior to the damage.  If
such damage shall exceed One Million Dollars ($1,000,000.00), Seller shall
within five (5) business days inform Buyer in writing of the extent that
insurance proceeds will be available with respect to the damage.  Within five
(5) days after receipt of such notice from Seller regarding the availability of
insurance proceeds, Buyer, at its sole option, may cancel this Agreement by
written notice to Seller.  If Buyer elects not to terminate this Agreement,
Seller shall not be required to repair the Property, but Buyer shall be entitled
to receive all insurance proceeds relating to the damage.

 

9.             Default.

 

(a)           If Buyer defaults in its obligation to consummate this Agreement,
Seller shall be entitled, at Seller’s sole election, (i) to terminate this
Agreement and assert a claim for Seller’s costs, expenses, and other damages in
connection with this Agreement, which claim shall not exceed the sum of Three
Hundred Thousand Dollars ($300,000.00),  (ii) close the transaction contemplated
by this Agreement without waiving any claim of default, and thereafter assert a
claim for Seller’s costs, expenses, and other damages in connection with Buyer’s
default under this Agreement, which claim shall not exceed the sum of Three
Hundred Thousand Dollars ($300,000.00), or (iii) pursue any other remedy
available to Seller at law or in equity (including, without limitation, an
action for Seller’s damages and an action for specific performance), either as
an alternative to the remedies set forth in this Section 9(a) or in conjunction
therewith.

 

(b)           If Seller defaults in its obligation to consummate this Agreement,
Buyer shall be entitled, as its sole remedy, to assert a claim for Buyer’s
costs, expenses, and other damages in connection with this Agreement, which
claim shall not exceed the sum of Three Hundred Thousand Dollars ($300,000.00).

 

10.           Notice.  All notices given under this Agreement shall be
transmitted by reputable overnight courier or facsimile to the respective
addresses and facsimile numbers given below:

 

(a)                                  To Seller:

Altria Corporate Services, Inc.
120 Park Avenue
New York, NY  10017
Attn:  Sam Nickols
Fax:  917-663-5474

 

with copy to:                         Altria Corporate Services, Inc.

120 Park Avenue

New York, NY  10017

Attn:  Anne M. O’Sullivan, Esq.
Fax:  914-272-0825

 

(b)                                 To Buyer:

Kraft Foods Global, Inc.
Three Lakes Drive
Northfield, IL  60093

 

7

--------------------------------------------------------------------------------


 

Attn:  Director, Corporate Real Estate
Fax:  847-646-8900

 

with copy
to:                                                                         
Kraft Foods Global, Inc.
Three Lakes Drive
Northfield, IL  60093

Attn: Sharon S. Zuiker, Esq.
Fax:  847-646-4431

 

11.           Access to Property.  Seller shall afford to the officers,
employees and authorized representatives of Buyer reasonable access during
normal business hours to the Property to the extent Buyer shall deem necessary
or desirable.

 

12.           Survival of Obligations.  The representations and warranties
contained in Section 7 of this Agreement shall survive the execution and
delivery of this Agreement and the Closing for a term of one (1) year, shall not
be merged into the deed, and shall be deemed to have been relied upon by the
parties hereto.

 

13.           Termination.  In the event that any of the conditions precedent to
Buyer’s obligations hereunder are not met by the date established in Section 6
for Closing and are not waived by Buyer at or prior to Closing, Buyer may, at
its option and in addition to any other rights it may have, terminate this
Agreement by giving written notice of termination to Seller.  Nothing contained
herein shall be deemed to require Buyer to terminate this Agreement in the event
that a condition precedent to its obligations hereunder is not met, but, rather,
Buyer may, at its sole discretion, waive such condition precedent and proceed
with the Closing.

 

14.           Entire Agreement; Headings; Counterparts.  This Agreement and the
agreements and other documents referred to herein and the exhibits hereto
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations and
understandings, whether written or oral, of the parties hereto with respect to
the subject matter hereof.  The headings in this Agreement are for the purposes
of reference only and shall not limit or otherwise affect the meaning hereof. 
This Agreement may be executed and delivered by the parties hereto in one or
more counterparts, each of which shall be an original but all of which together
shall constitute one instrument.

 

15.           Intentionally Omitted.

 

8

--------------------------------------------------------------------------------


 

16.           Applicable Law.  This agreement shall be governed and construed in
accordance with the laws of Pennsylvania.

 

17.           Facsimile Signatures.  Buyer and Seller agree that signatures on
documents delivered by facsimile transmission shall be binding on all parties,
and respectively agree to provide an originally signed copy of any document
delivered by facsimile within five (5) days after request therefor.

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the date first above written.

 

 

BUYER:

 

 

 

KRAFT FOODS GLOBAL, INC., a Delaware
corporation

 

 

 

By:

/s/ Bruce L. Windedahl

 

 

Name: Bruce L. Windedahl

 

Title: Senior Director Facilities Management &
Real Estate

 

 

 

 

 

SELLER:

 

 

 

ALTRIA CORPORATE SERVICES, INC. (f/k/a
PHILIP MORRIS MANAGEMENT CORP.), a
New York corporation

 

 

 

By:

/s/ Samuel L. Nickols

 

 

Name: Samuel L. Nickols

 

Title: Senior Director Facilities & Security

 

9

--------------------------------------------------------------------------------